ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                    )
                                               )
eTec Engineering & Construction Ltd.           )      ASBCA No. 60667
                                               )
Under Contract No. W912UM-14-C-0027            )

APPEARANCE FOR THE APPELLANT:                         Song Yong Eui, Esq.
                                                       Chung Jin Law Offices
                                                       Seoul, Korea

APPEARANCES FOR THE GOVERNMENT:                       Thomas H. Gourlay, Jr., Esq.
                                                       Engineer Chief Trial Attorney
                                                      Robert M. Sundberg, Esq.
                                                      Paul L. Huhtanen, Esq.
                                                       Engineer Trial Attorneys
                                                       U.S. Army Engineer District, Far East
                                                       Seoul, Korea

                                 ORDER OF DISMISSAL

        By email dated 7 July 2016, appellant appealed from an alleged contracting
officer's final decision (COFD), dated 9 May 2016, on appellant's alleged 25 April 2016
claim. On 6 August 2016, the government filed a motion to dismiss the appeal for lack of
jurisdiction or, in the alternative, to stay the appeal pending issuance of a COFD. In its
motion, the government alleged that appellant's 25 April 2016 submission was not a
certified claim (gov't mot. at 14-18), but that appellant had submitted a certified claim,
dated 5 July 2016, which was then being considered by the contracting officer (gov't mot.
at 18-21 ). Following a conference call, the parties agreed to a stay of proceedings in this
appeal pending issuance of a COFD on appellant's 5 July 2016 claim.

       The parties subsequently filed a joint status report, dated 14 November 2016, in
which they jointly requested dismissal of the appeal. In their joint status report, the parties
explained that the government had provided appellant with the COFD on 11 November
2016 and that, "[u]pon a dismissal by the Board, the Appellant will submit a new appeal
based on the [COFD]." (Bd. corr. ltr. dtd. 14 November 2016) Accordingly,
this appeal is dismissed from the Board's docket without prejudice. See TTF, L.L.C.,
ASBCA No. 58494, 13 BCA ~ 35,343 at 173,464.


       Dated: 23 November 2016


                                             ~rµ-MARK N. STEMPLE
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals



       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60667, Appeal of eTec Engineering
& Construction Ltd., rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2